882 A.2d 672 (2005)
275 Conn. 905
David LEWIS
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided September 12, 2005.
Deborah G. Stevenson, special public defender, in support of the petition.
Rita M. Shair, senior assistant state's attorney, in opposition.
The petitioner David Lewis' petition for certification for appeal from the Appellate *673 Court, 89 Conn.App. 850, 877 A.2d 11 (2005), is denied.
ZARELLA, J., did not participate in the consideration or decision of this petition.